DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 2-21 are currently pending.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bordoley et al. US Publication 2012/0143020 (hereinafter Bordoley) in view of Larimore US Patent 4,112,941 (hereinafter Larimore).
Regarding claim 2, Bordoley discloses a headset (Figures 2-6) comprising: a band to be worn on a head of a person (the unlabeled band going from the front of the user’s head to the back, Figure 3; element 401 in Figures 4A-B which is the same band in Figure 3), the band defining an aperture (at each of the electrodes 302A-F there is a hole for them to pass through, see Figures 3-4B); a first connector on a first side of the band (element 4, see Figures 4A-B), the first connector to at least partially surround the aperture (Figures 4A-B which shows the connector 400 fully within and surrounding the aperture which would be between the band layer at 401); a second connector (element 
Larimore teaches a biomedical electrode coupling that includes a first connector (element 14) that partially surround an aperture (Figure 2, opening near where element 16 is pointing to and where element 22 is physically taking up space), and a second connector (element 20) which is a magnet for magnetic coupling to the first connector (both elements 14 and 22 are magnets). It would have been obvious to the skilled artisan before the effective filing date to utilize the magnetic coupling as taught by Larimore with the device of Bordoley as the two types of connections are art recognized equivalents for the purpose of holding an electrode in a desired place.
Regarding claim 3, Bordoley discloses that the first connector is a ring that encircles the aperture (element 400).
Regarding claim 5, Bordoley discloses the connectors with both being rings within each other around the aperture for the electrode, but is silent on them being a magnet and a metal ring. Larimore teaches one of the first connector or the second connector is a magnet and the other of the first connector or the second connector is a metal (elements 14 and 20, where 14 is a magnet in the shape of a ring and 20 is a ferromagnetic metal). Larimore teaches that the metal connector is a disk and not specifically a ring. As the two are still connected to each other magnetically and the Applicant has not disclosed any criticality of the ring shaping. Therefore, it would have been obvious to the skilled artisan before the effective filing date to utilize the 
Regarding claim 6, Bordoley discloses that the aperture is one of a plurality of apertures defined in the band (Figure 3), the first connector is one of a plurality of first connectors disposed on the first side of the band (each of the electrodes 302A-F includes its own aperture and connector, see Figures 3-4B), and the plurality of first connectors are to at least partially surround respective ones of the plurality of apertures (Figures 4A-B).
Regarding claim 7, Bordoley discloses that the band is a first band (as mentioned above), the first band to be worn over the head of the person between a right side of the head and a left side of the head (the band goes along the midline of the user’s head and is between the left and right sides of the user’s head, Figure 3), the headset further including a second band to be worn around the head of the person (the band that loops circumferentially around the user’s head, best seen in Figure 3).
Regarding claim 8, Bordoley discloses that the aperture is a first aperture (aperture as per Figures 4A-B but also shown in Figure 3 surrounding the electrodes 302B-D), the second band defines a second aperture (same type of aperture applies to the band around the head at elements 302A, E-F), and the headset further includes a third connector on a first side of the second band (element 400 as per Figures 4A-B, but .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bordoley in view of Larimore, and in further view of Inoue et al. EP 0217383 (hereinafter Inoue). 
Regarding claim 4, Bordoley as modified by Larimore discloses the headset of claim 2, and though Larimore teaches two connectors magnetically attracted to each other, they are not both magnets. Inoue teaches an ECG electrode connector that includes a first and second connector that are both magnets (elements 15 and 20). It would have been obvious to the skilled artisan before the effective filing date to replace the ferromagnetic material of Larimore with the magnet of Inoue as predictable results would have ensued (magnetically coupling the connectors together).
Claims 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bordoley in view of Larimore and in further view of Turner et al. US Publication 2009/0088619 (hereinafter Turner) .
Regarding claims 9-10, Bordoley discloses the general band structure but is silent on the spacing as claimed. Turner teaches an EEG monitoring headset that includes a first band has a first end and a second end opposite the first end (band extending from elements 29 to 33 or 27 to 31, see Figures 4-5), the first end spaced apart from the second band (Figures 4-5 show the spacing between the ends and the second band near 41 as per Figure 3 that extends circumferentially around the use’s head), the second end spaced apart from the second band (Figures 3-5), a third band to be worn along a midline of the head of the person (elements 28 extending to 32, but 
Regarding claim 12, Bordoley discloses that the band (element 401, but unlabeled in Figure 3 as detailed above in rejected claim 2 above) is to be worn over the head of the person between a right side of the head and a left side of the head (Figure 3 which shows the device being worn on the head), Bordoley additionally teaches the apertures as per Figure 3 on more than one band, and above), but is silent on there being a second band between the left and right sides of the head. 
Turner teaches a band and a second band (band at elements 29 to 33 and then a second band from elements 31 to 27, as per Figure 5). The resultant combination of the additional band in the location as claimed from Turner with the bas device of Bordoley would have included a third connector (400 would be applied to all of the locations where electrodes were located on the second band of Turner) on a first side of the second band (Figure 4A-B of Bordoley), the third connector to at least partially surround the second aperture (Figures 4A-B as mentioned above with respect to the first aperture). The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see In re Harza, 274 F.2d 
Regarding claim 13, Bordoley discloses that the electrode is a first electrode (electrode 302B), and further including: a second electrode (electrodes 302C-F meet this limitation, where electrodes 302E-F are located on a second band though not the second band as mentioned above  for claim 12); and a fourth connector (connectors 400 and 404 are around all of the electrodes of Bordoley) to magnetically couple the second electrode to the third connector (the magnetic coupling is rendered obvious above via Larimore), such that the second electrode is carried by the second band (the second band being rendered obvious above via Turner) and extends through the second aperture toward the head of the person (the electrode as per Figures 4A-B of Bordoley teaches the second electrode positioned and configured in the same manner as the first electrode). It would have been obvious to the skilled artisan before the effective filing date to utilize the magnetic coupling as taught by Larimore with the device of Bordoley as the two types of connections are art recognized equivalents for the purpose of holding an electrode in a desired place. 
The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Therefore, it would have been further obvious to the skilled artisan before the effective filing date to utilize the additional band as taught by Turner .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bordoley in view of Larimore and Turner, as applied to claim 10, and in further view of Gevins et al. US Patent 4,967,038 (hereinafter Gevins) and Ganim et al. US Publication 2015/0201858 (Ganim). 
Regarding claim 11, Bordoley as modified by Larimore discloses a headset of claim 10, but is additionally silent on the PCB. Gevins teaches an EEG monitoring headset that includes a printed circuit board (element 34) in the first band and the third band (Figure 5A shows element 34 in two separate bands where the PCB 34 is attached to each of the electrodes on the device), the PCB to electrically couple the first connector and a processor (connector 31 which interfaces with the PCB 34 as per Figure 4, and connects ultimately to a processor as per Figure 6 via traces o36 on the PCB 34). It would have been obvious to the skilled artisan before the effective filing date to utilize the PCB as taught by Gevins with the device of Bordoley as predictable results would have ensued (connection of the electrodes to the processor). Traces on a PCB are considered art recognized equivalents of the wires used in Bordoley and would have performed equally well for the same claimed task of transmitting the monitored signal from the electrode(s) to the processor. 
Gevins however also does not teach that the connector is both magnetic as well as conductive. Though it is well-known that magnet materials can be conductive in nature, it is not always the case. In the instance of Larimore, through the elements are along the same conductive path, element 14 does not have to be conductive as the .
Claims 14-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Mann US Patent 5,800,351 (hereinafter Mann).
Regarding claim 14, Turner discloses a headset (Figures 2-6) comprising: a headband to be worn around a head of a person (element 22, at Figures 2-6 showing it around a person’s head); a first band to be worn over the head of the person between a left side of the head and a right side of the head (elements 12, also shown as elements 26-33 best seen in Figure 5), the first band having a first end spaced apart from the headband on the left side of the head and a second end spaced apart from the headband on the right side of the head (two bands are shown as 27 and 31 as well as 29 and 33, as best seen in Figures 2-4 and 6; the annotated figure below shows what is being considered a band), the first band to carry a plurality of electrode to obtain signals from the head of the person (elements 18, with two per band as mentioned above and in the annotated figure below); and a tension strap coupled to the first end of the first 
Turner again does not explicitly teach that the straps actually pass through a channel in the headband though based on the figures is more than likely. Mann teaches an EEG headset that includes tension straps (50A-B, as per Figure 2) and 5) that pass through the headband above the ear (Figure 2). It would have been obvious to the skilled artisan before the effective filing date to utilize the attachment means (channel) for the tensioning strap as taught by Mann with the device of Turner as predictable results would have ensued (attachment of the straps to the headband to allow for tensioning of the overall device).
 
    PNG
    media_image1.png
    499
    633
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    483
    646
    media_image2.png
    Greyscale

Regarding claim 15, Turner is also silent on how the tension strap is attached to the first band. Mann teaches that the strap (as shown in Figure 5 at element 50A and 52B) extends through an opening in the first band (element 70). Mann is ultimately being utilized for a change in how to attach the tension strap in Turner to the band. Therefore, it would have been obvious to the skilled artisan before the effective filing date to utilize the attachment means as taught by Mann with the device of Turner as predictable results would have ensued (attachment of the tension strap to the band).
Regarding claim 17, Turner discloses that the tension strap is to be anchored at the first end of the first band (Figure 6) but is still silent on the opening in the first band. Mann teaches such an opening (as mentioned above). It would have been obvious to the skilled artisan before the effective filing date to utilize the attachment means as taught by Mann with the device of Turner as predictable results would have ensued (attachment of the tension strap to the band).
Regarding claim 18, Given the interpretation of what encompasses the first band (annotated Figure 1 above), Turner discloses the that the tension strap is a first 
Regarding claim 19, Turner discloses a first connector coupled to the first tension strap and a second connector coupled to the second tension strap (the unlabeled straps that lead from the back of the device as shown in Figures 3-4; where “coupled” is simply being considered transitively so as every element on this device of Turner is coupled to one another), the first and second connectors to connect below a chin of the person or at a rear side of the head of the person (Figures 3-4).
Regarding claim 20, Turner discloses that the plurality of electrodes is a plurality of first electrodes (elements 18 as mentioned above), and the headset further includes a second band to be disposed over the head of the person between the left side of the head and the right side of the head (the first band is now locked in as elements 29 with 33 while the second band is considered elements 27 with 31), the second band having a first end spaced apart from the headband on the left side of the head and a second end spaced apart from the headband on the right side of the head (elements 27 with 
Regarding claim 21, Turner discloses the tension strap is a first tension strap (element 14), the channel is a first channel (as rendered obvious above via Mann), and further including a second tension strap coupled to the first end of the second band (also elements 14 which are also on the band made up of 27 and 31 as can be partially seen in Figure 2-3), the second tension strap extending through a second channel in the headband (the channel is rendered obvious above via Mann and as Turner has duplicate bands, so too would the channel that Mann already teaches utilizing for the first band), the second tension strap to be adjusted to move the second band relative to the head of the person (elements 14 as per [0027]-[0028]). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Mann, as applied to claim 14, and in further view of Krauss US Patent 5,123,153 (hereinafter Krauss).
Regarding claim 16, Turner as modified by Mann teaches that there is an opening in the first band for the tension strap (Mann as per Figure 5), however Mann is also silent on there being teeth as claimed. Krauss teaches a buckle with an opening for a strap that includes a plurality of teeth (elements 18 and 40) in the opening (Figure 1) to create a frictional force on the tension strap (column 2 lines 15-31, which details the strap passing into the opening and that the teeth then grip it). Krauss is attempting to solve the same problem of keep a strap in the same position within an opening. Therefore, it would have been obvious to the skilled artisan before the effective filing 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794